          Case 7:19-cr-00700-VB Document 185
                                         186 Filed 12/01/20
                                                   12/02/20 Page 1 of 1

                           Adams & Commissiong LLP
                                  Attorneys at Law
65 BROADWAY SUITE 715                                                         MARTIN E. ADAMS
NEW YORK, NY 10006                                                    KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                             ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                          WWW.AMCMLAW.COM


                                    APPLICATION GRANTED                December 1, 2020
                                    By 12/4/2020, counsel shall jointly propose a
                                    CARES Act finding that would permit the guilty plea
VIA ECF                             proceeding to be conducted remotely, and shall also
                                    jointly propose several dates and times when both
Hon. Vincent L. Briccetti           counsel   are available. Defendant Dabbs's deadline
United States District Court Judge to file motions in limine is extended to 12/18/2020.
The Hon. Charles L. Brieant Jr.     SO ORDERED:
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150         ______________________________________
                                    Vincent L. Briccetti, U.S.D.J.         12/2/2020

Re: United States v. Jesse Dabbs, 19 Cr. 700 (VB) – Response to Court Order Dated
    November 30, 2020

Dear Judge Briccetti:

I have spoken with Mr. Dabbs regarding his letter filed by the Court via ECF on
November 30, 2020. All issues with Mr. Dabbs have been resolved and no further
intervention by the Court is necessary with respect to this matter.

Additionally, I write to inform the Court that Mr. Dabbs, through counsel, has reached an
agreement in principle with the government regarding a proposed plea offer. As a result,
counsel requests that the Court hold in abeyance for two weeks, motions in limine due on
Friday, December 4, 2020, so that the parties may schedule and hold the plea. The
government has no objection to this request. Finally, Mr. Dabbs wishes to waive his
physical appearance for the hearing and to enter the plea by video conference.


Respectfully Submitted,



Karloff C. Commissiong, Esq.


cc:    AUSA James Lightenberg
       AUSA Shiva Logarajah
       Mr. Jesse Dabbs
